Title: From George Washington to David Forman, 14 August 1781
From: Washington, George
To: Forman, David


                        Sir

                            Head Quarters near Dobbs Ferry 11 OClock A.M. Augst 14. 1781
                        
                        I have safely received your favor of yesterday Morning, about an hour ago.
                        Before the arrival of your Letter, I had not received any particulars of the fleet lately arrived at N. York,
                            but expect minute Accts every instant; I shall comply with your request; as it is my most earnest desire by comparing all the
                            different intelligences to ascertain the state of Matters among the Enemy, with the utmost accuracy & precision.
                            With great regard & esteem I am Sir.

                    